1

2

3

4

5

6                         UNITED STATES DISTRICT COURT
7                               EASTERN DISTRICT OF CALIFORNIA

8

9     THOMAS PIKE DOYLE, SR.,                            Case No. 1:19-cv-01488-LJO-SKO
                   Plaintiff,
10                                                       ORDER TO SHOW CAUSE WHY THE
           v.                                            ACTION SHOULD NOT BE DISMISSED
11    MADERA SUPERIOR COURT,                             FOR PLAINTIFFS’ FAILURE TO
      MITCHELL RIGBY, D.A. COUNTY OF                     COMPLY WITH THE COURT’S ORDER
12    MADERA, NOAH MARSHALL,
                                                         (Doc. 2)
13                       Defendants.
                                                         FOURTEEN (14) DAY DEADLINE
14

15
            On October 21, 2019, Plaintiff filed the complaint in this case against Defendants. (Doc.
16
     1.) Plaintiff failed to pay the filing fee or file a motion to proceed in forma pauperis. (See Doc. 2.)
17
     The Court therefore directed Plaintiff, by no later than November 22, 2019, to either pay the $400
18
     filing fee or file a motion to proceed in forma pauperis. (Id.) To date, Plaintiff has not complied
19
     with the Court’s October 23, 2019 Order, (id).
20
            The Local Rules of the United States District Court for the Eastern District of California,
21
     corresponding with Rule 11 of the Federal Rules of Civil Procedure, provide, “[f]ailure of counsel
22
     or of a party to comply with . . . any order of the Court may be grounds for the imposition by the
23
     Court of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110.
24
     “District courts have inherent power to control their dockets,” and in exercising that power, a court
25
     may impose sanctions, including dismissal of an action. Thompson v. Housing Authority of Los
26
     Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action with prejudice, based
27
     on a party’s failure to prosecute an action or failure to obey a court order, or failure to comply with
28
                                                        1
1    local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for

2    failure to comply with an order requiring amendment of complaint); Malone v. U.S. Postal Service,

3    833 F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson

4    v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply

5    with local rules).

6             Accordingly, Plaintiff is ORDERED to show cause, within fourteen (14) days of the

7    date of service of this Order, why this action should not be dismissed for his failure to comply

8    with the Court’s October 23, 2019 Order, (Doc. 2), within the specified period of time. The

9    Court further CAUTIONS Plaintiff that, if he fail to file this statement within fourteen (14) days of

10   the date of service of this Order, the Court will recommend to the presiding district court judge that

11   this action be dismissed, in its entirety.

12

13
     IT IS SO ORDERED.
14

15   Dated:     December 2, 2019                                   /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        2
